DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed February 19th, 2021 has been entered. 

Claim Rejections - 35 USC § 112
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “at least one of the plurality of display regions has a first reflection section which has the reflection surface and a second reflection section which has the reflection surface” in claim 1, line 7. It is indefinite as to whether the reflection surface of the first reflection section is different from the reflection surface of the second reflection section. For examination purposes, the limitation “at least one of the plurality of display regions has a first reflection section which has the reflection surface and a second reflection section which has the reflection surface” is interpreted as “at least one of the plurality of display regions has a first reflection section which has a reflection surface and a second reflection section which has a reflection surface”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Staub et al. (US 2009/0162756), of record.
	Regarding Claim 1, Staub discloses A display body (Fig. 1a (1), Par. 0072, lines 1-3 (master 1 corresponds to display body)) comprising a display surface (Fig. 1a (1r), Par. 0072, lines 3-4 (replication layer 1r corresponds to display surface)) including a plurality of display region groups (Fig. 1a (2a, 2b), Par. 0072, lines 4-5 (image regions corresponds to display region groups)), each including a plurality of display regions (Fig. 1a (strip portions of 2a, 2b), wherein 
each display region includes at least one reflection surface (Fig. 1b (1m), Par. 0073, lines 1-3 (reflection layer corresponds to reflection surface)) that is configured to reflect light (Fig. 2a (7e, 7a), Par. 0077, lines 1-7 (beam reflected at the illustrated edge corresponds to reflect light)) incident on the display surface toward an area including a corresponding one of reflection directions (Fig. 1b, Par. 0073, lines 10-13 (arranged turned through 180 degrees relative to each 
at least one of the plurality of display regions (Fig. 6b, 7a) has a first reflection section (63a) which has the reflection surface ([0108], “the surface of the surface relief master 61m is coated with a thin reflection layer 61r”) and a second reflection section (63b) which has the reflection surface ([0108], “the surface of the surface relief master 61m is coated with a thin reflection layer 61r”), 
	the first reflection section is different from the second reflection section in height ([0108], “63a … grating depth 300 nm … 63b … grating depth 280 nm”). 
each display region group is configured to form an image unique (Fig. 1a (2a, 2b)) to the display region group in the corresponding one of the reflection directions (Fig. 1b (0 degree azimuth for group 2a, 180 degree azimuth for group 2b)) through reflection of light (Fig. 2a (7e, 7a), Par. 0077, lines 1-7 (beam reflected at the illustrated edge corresponds to reflect light)) on the reflection surfaces (Fig. 1b (1m), Par. 0073, lines 1-4 (reflection layer corresponds to the reflection surfaces)) in the display region group, and 
the display region groups are configured to form, in two adjacent ones (Par. 0072, lines 6-7 (mutually parallel relationship corresponds to adjacent ones)) of the reflection directions (Fig. 2a (7e, 7g)), different images (Fig 1a (2a, 2b)) that have an interrelation (Par. 0073 and 0074 (surface regions of 3a and 3b, which are turned through 180.degree. relative to each other, the image regions 2a and 2b are interrelated))
Regarding claim 4, Staub discloses as is set forth above and further discloses wherein the two adjacent reflection directions (Fig. 1a (3a, 3b) Par. 0072, lines 6-7 (image regions which are in mutually parallel relationship corresponds to two adjacent reflection directions)) are a first 
the plurality of display region groups includes 
a first display region group configured to form an image (Fig. 1a (2a), Par. 0072, lines 4-5)) in the first reflection direction, and 
a second display region group configured to form an66P3P2017435US image (Fig. 1a (2b), Par. 0072, lines 4-5)) in the second reflection direction, and 
the display regions of the first display region group are adjacent (Fig. 1a (strip portions of 2a, 2b), Par. 0072, lines 6-7 (image regions which are in mutually parallel relationship corresponds to the adjacent display regions of the display region groups) to the display regions of the second display region group.
Regarding claim 5, Staub discloses as is set forth above and further discloses wherein the plurality of reflection surfaces (Fig. 1b (1m) Par. 0073, lines 1-3 (reflection layer corresponds to reflection surfaces)) includes reflection surfaces that form different angles (Fig. 1b (blaze grating, 0 degree azimuth, blaze grating, 180 degree azimuth)) with the display surface and reflection surfaces having different orientations (Par. 0043, lines 1-6 (arranged through 180 degrees relative to each other corresponds to different orientation)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Staub et al. (US 2009/0162756) in view of Schill et al. (Us 2018/0106932), of record.
Regarding Claim 2, Staub discloses as is set forth above in claim rejection 1 and but does not specifically disclose wherein the images having the interrelation, where each includes an element image, and the element images are identical in type and different from each other in at least one of position of the element images, shape of the element images, size of the element images, light and dark of the element images, and shade of the element images.
However Schill, in the same field of endeavor, discloses wherein the images having the interrelation, where each includes an element image (Par. 0052, lines 1-2 (image units correspond to element images)), and the element images are identical in type (Par. 55, lines 1-5 (both are encoded by non-periodic, anisotropic, surface relief microstructures corresponds to the element images being identical in type)) and different from each other in at least one of position of the element images (Fig. 8.1, (1, 2)), shape of the element images (Fig. 8.5 (1, 2), Par. 0053, lines 1-7), size of the element images, light and dark of the element images (Par. 0054, lines 1-7), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the display body of Staub with the wherein the images having the interrelation, where each includes an element image, and the element images are identical in type and different from each other in at least one of position of the element images, shape of the element images, size of the element images, light and dark of the element images, and shade of the element images of Schill, for the purpose of providing an optical element with novel security features which can be easily verified. 
Regarding claim 3, Staub in view of Schill discloses as is set forth above in claim rejection 2 but does not specifically disclose wherein the interrelation includes continuous variations, along a sequence of the reflection directions, in at least one of position of the element images, the shape of the element images, the light and dark of the element images, the size of the element images, and the shade of the element images in the images.
However Schill, in the same field of endeavor, discloses wherein the interrelation (Fig. 9.1-9.5) includes continuous variations (Fig. 9.1 and 9.2 (81, 82)), along a sequence of the reflection directions (Par. 0059, lines 1-10), in at least one of position of the element images (Fig. 9.1 (position of element images 1 and 2 changes continuously)), the shape of the element images, the light and dark of the element images, the size of the element images, and the shade of the element images in the images.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the display body of Staub with the wherein the interrelation includes continuous variations, along a sequence of the reflection directions, in at least one of position of .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Staub et al. (US 2009/0162756) in view of Toshiyuki (JP 2014021445), of record. 
Regarding claim 6, Staub discloses as is set forth above in claim rejection 1 but does not specifically disclose further comprising a plurality of pixels located on the display surface, wherein each display region is one of the pixels. 
However Toshiyuki, in the same field of endeavor, discloses further comprising a plurality of pixels (Par. 0012, mutli-faced display body having a plurality of faces formed of a plurality of unit pixels) located on the display surface, wherein each display region is one of the pixels (Par. 0035, each unit pixel 3 corresponds to the display region that has been assigned the number 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the display body of Staub with the further comprising a plurality of pixels located on the display surface, wherein each display region is one of the pixels of Toshiyuki, for the purpose of providing a display, having a rich variety of design and high security. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Staub et al. (US 2009/0162756) in view of Petiton et al. (US 2017/0021660), of record.
Regarding claim 7, Staub discloses as is set forth above in claim rejection 1 but does not specifically disclose further comprising: a substrate; and a reflection layer covering the substrate, wherein the reflection layer includes the reflection surfaces of the display regions.
However Petiton, in the same in the same field of endeavor, discloses further comprising: a substrate (Fig. 3b (17’), Par. 0068, lines 8-13 (protection layer 17’ corresponds to the substrate)); and a reflection layer covering the substrate (Fig. 3b (13, 14, 15), Par. 0068, lines 6-7 (set of layer 13-15 for carrying out the optical function corresponds to the reflection layer)) wherein the reflection layer includes the reflection surfaces of the display regions (Fig. 3b (S), Par. 0072, lines 1-5 (optical structure corresponds to the reflection surfaces)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the display body of Staub with the further comprising: a substrate; and a reflection layer covering the substrate, wherein the reflection layer includes the reflection surfaces of the display regions of Petiton for the purpose of providing an optical security element exhibiting dynamic optical effects. 

Response to Arguments
	Applicant’s arguments with respect to the amended claims filed have been considered as follows.
Objections of claim 2:
	The objections are withdrawn in view of the amended claims. 
35 USC 112 Rejections of claims 1-7:
	The rejections are withdrawn in view of the amended claims. 
 35 USC 102 Rejections of claims 1, 4, and 5:

	Examiner respectfully disagrees and points out, 
	Staub teaches at least one of the plurality of display regions (Fig. 6b, 7a) has a first reflection section (63a) which has the reflection surface ([0108], “the surface of the surface relief master 61m is coated with a thin reflection layer 61r”) and a second reflection section (63b) which has the reflection surface ([0108], “the surface of the surface relief master 61m is coated with a thin reflection layer 61r”), 
	the first reflection section is different from the second reflection section in height ([0108], “63a … grating depth 300 nm … 63b … grating depth 280 nm”). 
35 USC 103 Rejections of claims 2, 3, 6, and 7:
	Applicant argues the rejections should be withdrawn because claims 2, 3, 6, and 7 are dependent upon claim 1, which applicant argues is patentably allowable over Staub.
	Examiner respectfully disagrees and points out, 
	Staub teaches all the limitations listed in claim 1, as is stated in the 102 rejection of amended claim 1. 
	Therefore, examiner maintains the rejections, which have been modified as necessary due to the amendments to the claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571)272-3526.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        
/DARRYL J COLLINS/Primary Examiner, Art Unit 2872